DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 46, 47, 50 – 52, 56, 57, 61, and 64 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4 – 8, 13, 14, and 19 of Dagley et al U.S. Patent No. 11,216,978. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in this application are broader that the claims in Dagley et al U.S. Patent No. 11,216,978.

Regarding claim 46 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s a device for recalibrating an augmented reality (AR) experience, the device comprising: a processing device; a memory containing a physical marker; a gyroscope; and a camera, wherein, the processing device is configured to: determine a physical location of the camera, determine a digital location of the camera in the AR experience, capture, using the camera, a plurality of images comprising a real-time live feed of the physical marker, determine a drift between the physical location and the digital location, wherein the determination of the drift comprises: determining a digital location of the physical marker, determining a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker, and calculating a difference between a physical distance and the digital distance, and track, using the gyroscope, an orientation of the camera, and update, based the orientation, at least one selected from the group of the physical distance of the camera and physical angle of the camera (claim 1, A device for recalibrating an augmented reality (AR) experience, the device comprising: a processing device; a memory containing a physical marker; and a camera, wherein, the processing device is configured to: determine a physical location of the camera, determine a digital location of the camera in the AR experience, capture, using the camera, a plurality of images comprising a real-time live feed of the physical marker, and determine a drift between the physical location and the digital location, wherein the determination of the drift comprise: determining a digital location of the physical marker, determining a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker, and calculating a difference between a physical distance and the digital distance. Claim 4, comprising: a gyroscope configured to track an orientation of the camera, wherein at least one selected from the group of the physical distance of the camera and physical angle of the camera is updated based the orientation).

Regarding claim 47 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein the orientation is tracked in digital space (claim 5, wherein the orientation is tracked in digital space).

Regarding claim 50 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein: the image of the physical marker comprises a two-dimensional matrix code, and the two-dimensional matrix code comprises at least one selected from the group of a two- dimensional barcode, a quick response (QR) code, and a Vuforia tag (claim 6, wherein: the image of the physical marker comprises a two-dimensional matrix code, and the two-dimensional matrix code comprises at least one selected from the group of a two-dimensional barcode, a quick response (QR) code, and a Vuforia tag).

Regarding claim 51 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein the physical marker is associated with an origin point in the AR experience (claim 7, wherein the physical marker is associated with an origin point in the AR experience).

Regarding claim 52 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein the physical location of the camera is determined using the captured image of the physical marker based on a physical distance and physical angle of the camera in relation to the physical marker (claim 8, wherein the physical location of the camera is determined using the captured image of the physical marker based on a physical distance and physical angle of the camera in relation to the physical marker).

Regarding claim 56 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s a method for recalibrating an augmented reality (AR) experience, comprising: determining, with a processing device, a physical location of a camera; determining, with the processing device, a digital location of the camera in the AR experience; capturing, using the camera, a plurality of images comprising a real-time live feed of a physical marker, and determining, with the processing device, a drift between the physical location and the digital location by: determining, with the processing device, a digital location of the physical marker; determining, with the processing device, a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker; and calculating, with the processing device, a difference between a physical distance and the digital distance (claim 13, A method for recalibrating an augmented reality (AR) experience, comprising: determining, with a processing device, a physical location of a camera; determining, with the processing device, a digital location of the camera in the AR experience; capturing, using the camera, a plurality of images comprising a real-time live feed of a physical marker, and determining, with the processing device, a drift between the physical location and the digital location by: determining, with the processing device, a digital location of the physical marker; determining, with the processing device, a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker; and calculating, with the processing device, a difference between a physical distance and the digital distance; and performing, with the processing device, a recalibration of the AR experience).

Regarding claim 57 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein: the method further comprises performing, with the processing device, a recalibration of the AR experience, and the recalibration includes aligning the AR experience to the physical marker (claim 13, with a processing device. Claim 14, wherein the recalibration includes aligning the AR experience to the physical marker).

Regarding claim 61 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s an augmented reality (AR) experience recalibration application comprising instructions for execution on a device comprising a processor, a camera, a gyroscope, and a memory storing the recalibration application and a physical marker, wherein, upon execution by the processor, the recalibration application is configured to: determine a physical location of a camera; determine a digital location of the camera in the AR experience; capture, using the camera, a plurality of images comprising a real-time live feed of the physical marker; determine a drift between the physical location and the digital location by: determining a digital location of the physical marker, determining a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker, and calculating a difference between a physical distance and the digital distance; track, using the gyroscope, an orientation of the camera; and update, based the orientation, at least one selected from the group of the physical distance of the camera and physical angle of the camera (claim 19, An augmented reality (AR) experience recalibration application comprising instructions for execution on a device comprising a processor, a camera, and a memory storing the recalibration application and a physical marker, wherein, upon execution by the processor, the recalibration application is configured to: determine a physical location of a camera; determine a digital location of the camera in the AR experience; capture, using the camera, a plurality of images comprising a real-time live feed of the physical marker; determine a drift between the physical location and the digital location by: determining a digital location of the physical marker, determining a digital distance and digital angle between the determined digital location of the camera and the digital location of the physical marker, and calculating a difference between a physical distance and the digital distance; and performing a recalibration of the AR experience. Claim 4, comprising: a gyroscope configured to track an orientation of the camera, wherein at least one selected from the group of the physical distance of the camera and physical angle of the camera is updated based the orientation).

Regarding claim 64 Dagley et al U.S. Patent No. 11,216,978 discloses of applicant’s wherein the orientation is tracked in digital space (claim 5, wherein the orientation is tracked in digital space).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T MONK whose telephone number is (571)270-7454. The examiner can normally be reached Monday thru Friday 8am to 4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MARK T MONK/Primary Examiner, Art Unit 2696